Title: To Benjamin Franklin from Benjamin Vaughan, 18 January 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,Paris, Jan. 18, 1783.
I cannot but in the most earnest manner and from recent circumstances, press your going early to Versailles to-morrow; and I have considerable reason to think, that your appearance there will not displease the person whom you address. I am of opinion that it is very likely that you will have the glory of having concluded the peace, by this visit; at least I am sure if the deliberations of to-morrow evening end unfavourably, that there is the strongest appearance of war; and if they end favourably, perhaps little difficulty may attend the rest.
After all, the peace will have as much that is conceded in it, as England can in any shape be made just now to relish; owing to the stubborn demands principally of Spain, who would not I believe upon any motive recede from her conquests. What I wrote about Gibraltar, arrived after the subject as I understand was canvassed, and when it of course must have appeared impolitic eagerly and immediately to revive it.
You reproved me, or rather reproved a political scheme yesterday, of which I have heard more said favourably by your friends at Paris, than by any persons whatever in London. But do you, my dear sir, make this peace, and trust our common sense respecting another war. England, said a man of sense to me the other day, will come out of the war like a convalescent out of a disease, and must be re-established by some physic and much regimen. I cannot easily tell in what shape a bankruptcy would come upon England, and still less easily in what mode and degree it would affect us; but if your confederacy mean to bankrupt us now, I am sure we shall lose the great fear that would deter us from another war. Your allies therefore for policy, and for humanity’s sake, will I hope stop short of this extremity; especially as we should do some mischief first to others, as well as to ourselves. I am, my dearest Sir, your ever devoted, ever affectionate, and ever obliged,
B. Vaughan.
(Private)
